NO. 3G349

lN THE SUPREME COURT ©F THE STATE OF HAWAl‘l y

lN RE E. LAURENCE GAY

  

 

ORlGlNAL PROCEEDlNG

tr pa
ORDER GRANTlNG PETITlON TO RESlGN AND SURRENDER LlCENSE
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of Petitioner E. Laurence Gay's
Petition to Resign and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of Hawaifi (RSCH). Therefore,

lT lS HEREBY ORDERED that the petition is granted.

IT IS FURTHER ORDERED that Petitioner Gay shall return
his original license to practice law to the Clerk of this court
forthwith. The Clerk shall retain the original license as part
of this record. Petitioner Gay shall comply with the notice,
affidavit, and record requirements of sections (a), (b), (d), and
(g) of RSCH 2.l6.

lT IS FINALLY ORDERED that the Clerk shall remove the
name of E. Laurence Gay, attorney number 4773, from the roll of
attorneys of the State of HawaiUJ effective with the filing of
this order.

DATED: Honolulu, Hawafi, March 8, 20lO.